Opinion filed November 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00299-CV
                                                    __________
 
                           CHRISTOPHER 
MARTINEZ, Appellant
 
                                                            
V.
 
                                   
ANDREA DE LA CRUZ, Appellee
 

 
                                   On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. B-114,187
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Upon receiving the docketing statement and a copy of the notice of appeal, it became
apparent to this court that no final, appealable order had been entered by the
trial court because appellant’s counsel, Sydney S. Weaver, is attempting to
appeal an order disqualifying her.  Accordingly, the clerk of this court wrote
appellant’s counsel on October 20, 2011, informing her that it did not appear
that this court had jurisdiction because of the absence of an appealable
order.  The clerk’s letter directed appellant’s counsel to respond in writing
by November 4, 2011, and show grounds to continue this appeal.  The clerk’s
letter also notified appellant’s counsel that the appeal may be dismissed
pursuant to Tex. R. App. P. 42.  See
Rule 42.3.  Appellant’s counsel responded to the clerk’s letter by filing a
mandamus, but she has not shown grounds to continue this appeal.
            Appellate
courts have jurisdiction over final judgments and only those interlocutory
orders deemed appealable by the Texas Legislature.  Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001); City of Houston v. Kilburn, 849 S.W.2d
810, 811 (Tex. 1993); see Tex.
Civ. Prac. & Rem. Code Ann. §§ 15.003, 51.014(a), (d) (West Supp.
2011).  A judgment is final for purposes of appeal if it disposes of all
pending parties and claims in the record. Lehmann, 39 S.W.3d at 195. 
There is no final judgment on the merits in this cause, and the underlying
action remains pending.  Furthermore, there is no statutory exception that
allows appellant’s counsel to appeal the trial court’s interlocutory order
disqualifying counsel.  See Lehmann, 39 S.W.3d at 195; City of
Houston, 849 S.W.2d at 811.
Consequently,
we dismiss this appeal for want of jurisdiction.
 
            
                                                                                                PER
CURIAM
 
                                                                                                
November 17, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.